Title: From George Washington to Joseph Reed, 15 January 1777
From: Washington, George
To: Reed, Joseph



Dear Sir
Morris Town Jan: 15th 1777.

The Inclosed was intended to have gone by the Express who brought me your last Letter. He came in the Evening of the 13th was desired to call early next Morning, & I have never seen or heard of him since.
Many days ago I wrote to Genl Putnam (supposing him to be at Princeton) to have the Stores rescued from the hands of the Militia who had borne them off, and had no doubt but he had done it. What in the name of Heaven he can be doing at Crosswicks I know not, after my repeated wishes to hear of him at Princeton. Surely he is there by this time—In that case desire him from me, to use every possible means to recover the Stores, and bring the Authors to punishment; especially Colo. Chambers to whom I have written on this Subject.
I will speak to the Quarter Master Genl for a Person to be sent on this business but apprehend from what I heard him say yesterday, that he has nobody to spare; not being able to carry on his business here for want of Biddle & Mifflin who are both absent Sick.
If the Militia cannot be prevaild upon to restrain the Foraging parties & to annoy and Harrass the Enemy in their excursions & upon a March they will be of very little use to us, as I am sure they can never be brought fairly up to an attack in any serious matter.
When you see Genl Mercer be so good as to present my best wishes to him—& congratulations (if the state of his health will admit of it) on his recovery from death. You may assure him, that nothing but the confident assertion to me that he was either dead—or within a few minutes of dying, and that he was put into as good a place as I could remove him to, prevented my seeing him after the Action, & pursuit at Princeton.
My Complimts also if you please to Colo. Coxe from whom I shall expect a continuation of such Intelligence as occurs & he is able to procure. Yrs &c.

Go: Washington


P.S. The Letter to Colo. Chambers you will have sent—it is open for your perusal.

